Case 1:18-cv-00993-RA-SLC Document 49-1 Filed 06/01/20 Page 1 of 1

At approximately 12 :40 p.m. the same day, while | was already engaged in an important phone conversation, |
received a call from a Wireless Caller —no name—number -202 321-9156 and it was Amold P. Lutzker, attorney
for Defendant Will Sieppel and WorthPoint Corporation. My response was “ I cannot have this conversation “ and
returned back to my pressing phone call. That evening I received a letter from David M. Hirschberg

DEVORE & DEMARCO LLP informing me of the electronic filing. For clarification purposes | am taking this
opportunity to respond to the said “ good faith effort to receive consent from all parties”. Please note that all
parties/attorneys concerned wanted an IMMEDIATE RESPOSNE which technically is/ was and never will be

required or needed, as it isa known fact that only your Honor grant an extension.

Additionally, every individual confronted with a court complaint has twenty-one days from receipt to file an
answer. It has been alleged that on May 26, 2020, the envelope containing the complaint was received and
opened by Mr. Seippel, president of WorthPoint Corporation, who then referred the complaint to counsel in
Washington, DC, Arnold P. Lutzker on May 27, 2020. To request an extension until June 30, 2020 gives this
Defendant thirty five full days to respond. Other individuals receives only twenty one days from receipt. These
parties are setting requests and demands that, similar to the request for my consent, deviate from legal protocol.

To all legal parties that have contacted me on May 29, 2020:

Please take note: In 2015 into 2016 I contacted WorthPoint by phone and by e-mail. I wrote directly to Will
Seippel via e-mail. | informed him that the post on his website was false and requested that this be removed from
the internet as this false post was under my name and my occupation. In 2017, I had to send a second notice to
Mr.Seippel to once again take down the false posting that WorthPoint re-instated on the internet after I informed
them it was fraud. I did not receive any response from Will Seipple or WorthPoint to my e-mails nor to

my phone calls when I informed them to take down the SECOND RE-POSTING of this false information.

In like fashion, in 2017 I contacted Estate Auction, who created this false information. It is duly documented that
Norb Novicin told me to go for it and hire an attorney. Later that year, I had my attorney send Estate Auction Inc. a
settlement letter. No one responded. Please note I asked my attorney to contact them via phone to validate receipt
of the letter and to see if this matter could be settled. We did not receive a response. Recently upon the last
settlement offer by Anderson Duff, | was NOT informed that he no longer works at Legal Referral, nor did Mr. Duff
provide me with his new e-mail. Upon responding in writing to Mr. Duff's last settlement my e-mails to him
bounced back. I sent e-mails to Legal Referral and it’s employees to make sure he was informed . Mr. Duff never

communicated or gave me his new e-mail until the 4/6/20 phone conference with the Honorable Judge Sarah Cave.
